Citation Nr: 1636036	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  11-15 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of a cervical spine injury.

2.  Entitlement to service connection for migraine headaches, to include as due to residuals of a cervical spine injury.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from November 1969 to May 1971.  She also served in the Navy Reserve from 1979 to 2001, with two periods of active duty from February 1991 to April 1991 and from June 1998 to April 1999, and drill weekends. 

This matter is before the Board of Veterans' Appeals (Board) from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In June 2016, the Veteran testified in front of the undersigned Veterans Law Judge (VLJ) at a Travel Board Hearing.  A transcript of the hearing has been associated with the claim file.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of a cervical spine injury which she states occurred while swimming in the pool of a government contracted berthing, (i.e., the hotel), the night before reporting to a drill weekend.  She also seeks service connection for migraine headaches which she says are secondary to the cervical spine injury.

The first question to be addressed is whether the record shows that an injury occurred in service.  In this regard, the records show that the Veteran was on drill weekend status from August 24 to August 25, 1985.  Records also show that the Veteran was treated for a cervical strain in August 1985 following the reported injury to the neck while staying at the Sheraton Hotel the night prior to the drill time of August 24 to 25, 1985.  Therefore, the record shows that the Veteran was on inactive duty for training, INACDUTRA, the weekend of August 24 to August 25, 1985 and that that she incurred a neck injury on August 23, 1985.  The remaining question is the Veteran's status on August 23, 1985, the night prior to her drill weekend when the neck injury occurred.

In accordance with 38 U.S.C.A. § 106, VA has the authority to determine whether the appellant was in active service, including INACDUTRA, at the time a claimed injury occurred. VA regulations governing requirements for establishing service for VA benefits purposes require military service department verification of the appellant's service.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203.  "[O]nly official service department records can establish if and when an individual was serving on active duty, [ACDUTRA], or [INACDUTRA]."  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  

Regulations provide the following regarding travel status to and from training duty, and whether that is accepted as active duty. Specifically, 38 C.F.R. § 3.6 (e) holds that: Any individual who, (1) when authorized or required by competent authority, assumes an obligation to perform active duty for training or inactive duty training; and (2) is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such active duty for training or inactive duty training shall be deemed to have been on active duty for training or inactive duty training, as the case may be. 
While neither section 106(d) of the statute nor section 3.6(e) of the regulations include the words 'portal-to-portal', review of the legislative history of Public Law 881, 84th Congress indicates that the phrase was discussed.  See, e.g., Servicemen's and Veterans' Survivors' Benefits Act: Hearings Before the Select Committee on Survivors Benefits, 84th Cong., 1st Sess. 56-57 (1955).  Although sections 106(d) and 3.6(e) and the pertinent legislative history include the terms 'proceeding', 'en route', 'travel', and 'using transportation facilities of his own choosing', there is no conclusive evidence that the reservist had to be using some mode of transportation before s/he would come under the purview of the legislation.  On the other hand, there is no definitive evidence that the coverage extended from the point in time at which the reservist opened the door of his/her home to leave for INACDUTRA to the point in time at which s/he opened the door of the home upon return from INADUTRA.  Purely for the sake of argument and to afford the appellant the most liberal possible interpretation, the Board will, however, assume such literal portal-to-portal coverage in analyzing the appellant's claim.  As such, the Board finds that the Veteran could be entitled to service connection for a disability resulting from an injury incurred while staying at a government contracted hotel while en route to her drill weekend.  

Having so determined, the Board finds that additional development is needed prior to deciding the claim.  A thorough review of the record shows that it does not contain the actual orders related to the Veteran's drill weekend of August 24 to August 25, 1985.  Therefore, the Board cannot determine whether the orders for the drill weekend included time to stay at a hotel the night before the drill.  The timeframe of the official travel associated with her drill weekend started is crucial in determining whether the claimed injury to the neck occurred while en route to her drill weekend.  Additionally, there are no pay records which show whether the Veteran was entitled to pay on August 23, 1985.  Finally, the record does not contain any documentation associated with the Veteran's stay at the Sheraton Hotel on August 23, 1985.  Therefore, the Board finds that on remand, the RO should exhaust all options to try to corroborate the Veteran's service status on August 23, 1985 and to obtain the exact orders pertaining to the drill weekend of August 24 to August 25, 1985.

If it is determined that the Veteran was authorized travel and berthing on military orders on August 23, 1985, then a VA examination should be scheduled to determine the nature and etiology of any cervical spine disability and headache disability the Veteran may currently have.  This examination is necessary to clarify the nature of the current cervical spine disability.  Of particular note is evidence of record that appears to suggest other injuries to the neck.  For example, treatment records in February 2008 by Physicians Assistant C.B. reflect that the Veteran slipped on the ice, hit the back of her head and was "dazed" for a couple of minutes, and had been nauseated.  It was noted that she had been in treatment for arthritis of the neck.  A concussion was diagnosed.  Also of record is a private chiropractic treatment record from October 2007, noting irritation of the cervical thoracic area after lifting her sister out of a wheelchair.  This group of records confirms treatment for the cervical spine area dating from 1995.

Accordingly, the case is REMANDED for the following action:

1. Exhaust all avenues to determine the Veteran's military status on August 23, 1985.  The record reflects that the Veteran was on a drill weekend on August 24 to August 25, 1985.  However, the record does not contain any travel orders associated with this drill weekend, no payment records, and not berthing records if such was authorized for the night of August 23, 1985 in association with her duties during the August 24 to 25, 1985 drill weekend.  Contact all appropriate agencies to include, but not limited to, the Veteran's service department, drill unit, and any contracted berthing to obtain the orders associated with this drill weekend and to determine if the Veteran was on authorized travel on August 23, 1985.  All efforts to obtain the requested information should be clearly documented in the claim file.  If the status of the Veteran on August 23, 1985 cannot be determined and the requested information cannot be obtained, an official finding of unavailability memo should be issued for the file and a copy should be provided to the Veteran and her representative.

2. If it is determined that the Veteran was on military orders and authorized military travel on August 23, 1985, schedule the Veteran for a VA examination to determine the nature and etiology of any cervical spine and headache disability she may currently have.  The claim file should be made available to the examiner for their review and the report should state that a review of the file was conducted.  All appropriate tests should be conducted as well as a full history from the Veteran should be obtained.  

After an examination of the Veteran, the examiner should list any and all cervical spine and headache disability(ies) the Veteran currently has.  For each diagnosed disability, the examiner must opine as to the following:

a.  whether it is at least as likely as not that any cervical spine and/or headache disability is related to the injury in the pool on August 23, 1985, or whether such relationship is unlikely.  

b.  For any headache disability found, the examiner should provide an additional opinion as to whether it is (1) caused by or (2) was aggravated (i.e., permanently worsened beyond the natural progression) by any cervical spine disability found.

Review of the entire file is required; however, attention is invited to: private treatment records noting a concussion after slipping on the ice and treatment for migraines (VBMS, document labeled Medical Treatment Record-Non-Government Facility, receipt date 4/10/2009); private chiropractic records from 1995 to 2007 (VBMS, document labeled Medical Treatment Record-Non-Government Facility, receipt date 6/5/2009); treatment records from August to September 1985 showing initial treatment and subsequent therapy after hotel accident (VBMS, document labeled Medical Treatment Record-Government Facility, receipt date 1/27/2010); and VA records dated in April 2010, including x-rays of the cervical spine (VBMS, document labeled Medical Treatment Record-Government Facility, receipt date 9/14/2010, page 22 of 23).

3. Following the above, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case should be issued, and the Veteran and her representative afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




